DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the short circuit detection circuit includes, a potential difference detection circuit that detects a potential difference between the first output signal and the second output signal; and a signal output circuit that outputs the short circuit evaluation signal in accordance with the detection by the potential difference detection circuit, and wherein the potential difference detection circuit includes a first transistor that switches between on and off in accordance with the potential difference between the first output signal and the second output signal; and 2Application No.: 16/940,805Docket No.: TAI-439 a second transistor connected in series with the first transistor, the second transistor switching between on and off in accordance with the potential difference between the first output signal and the second output signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843